Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 16.1 October 16, 2008 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by National Holdings Corporation under Item 4.01 of its Form 8-K dated October 14, 2008. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of National Holdings Corporation contained therein. /s/ Marcum & Kliegman LLP
